Citation Nr: 1522665	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  07-06 240	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation based upon service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran had recognized guerrilla service from February 1945 to May 1946 and service with the Special Philippine Scouts from June 1946 to April 1949.  He died in June 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 RO decision. 

In June 2008, the appellant and her son appeared and provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

In an October 2009 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued a memorandum decision vacating the Board's October 2009 decision and remanded the issue to the Board for compliance with the memorandum decision.  The Board remanded the matter in August 2011 and again in September 2014 for further evidentiary and procedural development.  Such development having been satisfactorily and fully accomplished, the appeal has been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of the Veteran's death, he was not service connected for any disease or disability. 

2.  According to his death certificate, the cause of the Veteran's death was cerebrovascular accident, due to diabetes, due to coronary artery disease.

3.  The Veteran's cerebrovascular accident, diabetes, and coronary artery disease, did not have their onset during active service or result from disease or injury in service.

4.  Neither the malaria infection the Veteran sustained during service nor a recurrence of malaria in 1965 caused or substantially or materially contributed to his death.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the appellant has been fulfilled several times over the years; most recently in a November 2011 letter, which provided notice of the evidence required to substantiate a claim for dependency and indemnity compensation, of the appellant's and the VA's respective duties for obtaining evidence, and of the information and evidence needed to establish disability ratings and an effective date.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most importantly, however, this claim was the subject of a Court memorandum remand.  Neither party nor the Court itself had identified any failure in the VA's duty to notify the appellant with regard to this issue.  

VA also has a duty to assist a claimant in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private medical treatment records, and a VA medical opinion.  Following the clarification requested upon remand, the medical opinion is adequate for the purposes of deciding the claim on appeal as the VA physician reviewed the Veteran's pertinent medical history, and provided an adequate discussion of relevant symptomatology.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis
  
During her July 2008 Travel Board hearing, the appellant asserted that the Veteran died following a cerebrovascular accident which was the result of diabetes and coronary artery disease which were manifested due to residuals of typhus and malaria for which the Veteran was treated during his period of active service.  She indicated that she had met the Veteran in the 1950's and that they were married in 1960.  She described her belief that at that time, the Veteran had already developed high blood pressure, rheumatism, and a heart condition.  The Veteran's son added that he could recall that the Veteran would exhibit intermittent weakness over the course of his life as a result of his high blood pressure. 

Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and must regretfully deny the appeal. 

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312. 

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) (Both discussing the factors of service connection). 

By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent lay evidence" means "any evidence not requiring that the proponent have specialized education, training, or experience."  Lay evidence is competent" if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 Vet. App. at 393. 

The Veteran's Certificate of Death shows that the immediate cause of his death was cerebrovascular accident which had an interval of seven days between onset and the date of death.  It was indicated that this was due to diabetes, which had a five month interval between onset and date of death; and coronary artery disease, which had a five year interval between onset and date of death.  An autopsy was not performed, and the Veteran's body was cremated. 

A review of the Veteran's service medical records reveals an Affidavit For Philippine Army Personnel completed by the Veteran in February 1946 in which he indicated that from September 1945 to December 1945, he had been treated in the Tagudin Hospital for typhoid and malaria, with no permanent disability incurred.  Service nurse's notes dated from November 1945 to December 1945 show records of daily care of the Veteran during hospitalization.  A physical examination report dated in June 1946 shows that the Veteran's cardiovascular system was normal.  His lungs were normal and his chest X-ray was negative.  The Veteran's separation report of medical examination dated in April 1949 shows that his lungs and heart revealed no significant abnormality, and that chest X-ray was within normal limits. 

Subsequent to service, a letter from L. P. Pulmano, M.D., dated in September 1961 shows that the Veteran was said to have essential vascular hypertension with coronary insufficiency.  A letter from M. F. Visperas, M.D., dated in September 1961 shows that the Veteran was said to have essential vascular hypertension.  A letter from E. Falk, M.D., dated in September 1961 shows that the Veteran was said to have essential hypertension, gastritis, and vitamin deficiency.  A letter from T. O. Raquedan, M.D., dated in October 1961 shows that the Veteran was said to have essential vascular hypertension.  A letter from C. Quines, M.D., dated in October 1961 also shows that the Veteran was said to have essential vascular hypertension. 

A VA hospital discharge summary dated from May 1968 to June 1968 shows that the Veteran had a history of malaria in 1945 and a heart ailment in 1962.  Physical examination revealed a symmetrical chest, equal in expansion, with no intercostal spaces retractions.  There were no rales, areas or dullness, or consolidations of the lungs appreciated, nor were there any murmurs of the heart appreciated.  Chest X-rays revealed a radiographically normal chest, and electrocardiogram was normal. 

A VA hospital treatment record dated in December 1978 shows that the Veteran was treated, in pertinent part, for hypertension.  A medical certificate from M. B. Biscarra, M.D., dated in January 1984, shows that the Veteran was diagnosed, in pertinent part, with mild hypertension.  A medical certificate from A. B. Martinezra, M.D., dated in September 1987, shows that the Veteran was diagnosed, in pertinent part, with mild hypertension.  A medical certificate from M. A. Pacquine, M.D., dated in June 1989, shows that the Veteran was diagnosed, in pertinent part, with renal type/malignant hypertension, and cerebral insufficiency. 

A letter from J. I. S. Quismorio, M.D., dated in October 2006, shows that the Veteran was said to have been treated for typhus and malaria from September 1945 to December 1945.  Dr. Quismorio indicated that the pathophysiology of typhus is an underlying cause of formation of atherosclerosis and coronary artery disease.  He added that malaria may have also played a role in the production of atherosclerosis, but that infection as a cause was still under research.  Dr. Quismorio then explained that atherogenesis resulted in atherosclerotic plaque which then grew to a point of reduction in blood flow leading to ischemia to the brain.  Dr. Quismorio concluded that the Veteran was treated for typhus and malaria in service, which contributed to the beginning of a cascade of atherogenesis to the full formation of a thrombus causing ischemia and ending in a brain attack (cerebrovascular accident) and coronary artery disease, resulting in the Veteran's demise.  Therefore, in his opinion, typhus and probably malaria were contributory to the principal cause of death. 

It is this opinion that the Court found the Board failed to adequately discuss and consider.  For this reason, the Board obtained an informed medical opinion from a VA cardiologist in February 2013, and a second opinion in October 2014 to clarify several points and to fully assist the appellant in developing her claim.  

In February 2013, a VA cardiologist reviewed the medical records contained in his claims file and rendered the following opinion, in relevant part:  

A medical report in October 1961 stated that the Veteran has been having "vascular hypertension" since 1954-1955.  ....  Epidemic typhus is a potentially lethal, louse-borne, exanthematous disease.  The "precise mechanism of cellular injury remains uncertain" but the pathologic hallmark of epidemic typhus infection is "widespread vasculitis with increased vascular permeability, edema, and activation of humoral inflammatory and coagulation mechanisms."  In the preantibiotic era, most patients remained ill during the first 48 hours of therapy but rapidly improved thereafter.  The severity of symptoms of an acute infection can range from mild to multiorgan failure.  (Source-UpToDate).  The Veteran's physical examination in April 1949 showed "normal cardiovascular findings."  His blood pressure was 130/74.  These indicate full recovery from the infectious disease.  The Veteran was also treated for his malaria in 1945 with Quinine sulfate.  ....  Hence it is less likely as not that the conditions that caused or contributed to the Veteran's death were related to his military service.  In addition, the documented typhus and malaria infections during service less likely as not caused or substantially or materially contributed to the coronary artery disease, which in turn led to his death from a cerebrovascular accident.

The October 2014 opinion by the same physician reads as follows:  

The Veteran's long standing history of vascular hypertension, as evidenced by several medical certificates indicating treatment from the 1954 was a major factor in causing the cerebrovascular accident (CVA) and coronary artery disease (CAD) which eventually led to the Veteran's demise.  Both the CVA and the CAD are vascular complications of hypertension.  The Veteran was also treated for his malaria in 1945 with Quinine sulfate.  A medical certificate from Martinez Clinic dated June 21, 1965 claimed that the Veteran "suffered from protracting type of malaria (recurrent) from September 1945 to February 1946" and that the Veteran received treatment for abscess on the buttocks from alleged infected injections of malaria drugs or quinine.  Recurrent malaria is better identified as either recrudescent or relapsing infections.  To quote my reference:  Recrudescence occurs most often within days or weeks; relapse occurs within weeks or months.  In recrudescence, parasites remain in the bloodstream undetected due to ineffective treatment or host immunological response (or both).  In relapse, new hypnozoites are released from liver cells causing another parasitemia.  P. falciparum is the usual cause of recrudescent infections, although P. malariae can remain dormant for years; P. vivax and P. ovale may cause relapse months after the primary blood stage infection is cured, as these species have hypnozoite forms."  (Source:  UptoDate, topic was last updated Oct. 2012).  The treatment rendered in June 1965 did not have any direct relation to the conditions that caused the Veteran's demise.  Subsequent treatments (based on certificates) did not indicate treatment for malaria.  A VMMC admission in December 1978 was for "UTI, Cystitis, and hypertension.  A medical certificate from Dr. Biscarra indicated treatment for hypertension and UTI in January 1984.  Another certification issued by Dr. Pacquing showed treatment on June 13, 1989 for chronic UTI, post-cystolithiasis, renal type/malignant hypertension, "cerebaral" insufficiency, ptosis, left eye, etiology (?).  Hence, based on the available information and the above discussion, it is less likely as not that the in-service malaria infection caused or substantially or materially contributed to the coronary artery disease which in turn led to his death from the CVA.

Following review of the record, the Board concludes that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  In reaching this determination, the Board acknowledges the appellant's assertion that the Veteran's history of typhus and malaria may have contributed to the Veteran's cerebrovascular accident, diabetes, and coronary artery disease.  However, while there is evidence that the Veteran was treated for malaria or typhoid during service, his separation physical examination report dated in April 1949 showed that at separation from service, his lungs and heart revealed no significant abnormality, and that chest X-ray was within normal limits.  The separation examination report is highly probative as to the Veteran's condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to the appellant's current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997)  (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  

The April 1949 separation examination report is entirely negative for any symptoms associated with coronary artery disease, diabetes, or a cerebrovascular accident and weighs heavily against the claim.  The weight of the service medical records, including the April 1949 separation examination, is greater than subsequent outpatient treatment records based on a history as provided by the appellant.  The Board therefore finds that the best evidence of the Veteran's physical condition at the time of his separation from service consists of the 1949 contemporaneous examination report, which reflects no hypertension, heart disease of any kind, diabetes, or indeed any sort of precursor to the stroke which took his life nearly half a century later. 

The Board has also considered the private medical records dated in September 1961 and October 1961 showing that the Veteran was diagnosed with essential vascular hypertension with coronary insufficiency and vitamin deficiency.  However, this is the first indication of such treatment of record, and is more than 12 years following separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, the two recent VA medical opinions clarified the reviewing physician's conclusion that although the Veteran's hypertension was a major factor in the cause of his death, hypertension was not initially manifest until many years after service.

In this regard, the Board also finds that at least for our purposes, the Veteran's death certificate appears to contain a typographical error, or possibly an incorrect conclusion, when the physician who completed the certificate indicated that the interval between the onset of the Veteran's coronary artery disease and his death was five years.  The documentary medical evidence of record reflects that the Veteran was initially diagnosed with hypertension as early as 1961.  It is unlikely that the physician who completed the Veteran's death certificate had access to the Veteran's VA claims file and thus may have been misled in this matter.  

The Board has also considered the October 2006 opinion of Dr. Quismorio in which he concluded that the Veteran's inservice treatment for typhus and malaria resulted in his cerebrovascular accident and coronary artery disease which caused his death.  However, upon careful review, the Board chooses to accord greater probative weight to the contrary conclusions reached by the VA cardiologist.  The cardiologist explained logically and thoroughly that although the Veteran sustained infections involving both typhus and malaria during service, he did not have sequelae of typhus after service, and that although he did sustain a relapse of malaria some twenty years later, neither disease affected his cardiovascular status or his diabetic status, or the CVA which eventually caused his death.  The Board finds that the VA cardiologist's opinion was well researched and well supported.  

It has been observed that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  The Board finds probative the Veteran's Certificate of Death which set forth that the interval between the onset of coronary artery disease and the date of death was five years.  The Certificate of Death does not suggest the onset of the coronary artery disease, diabetes, or cerebrovascular accident which caused the Veteran's death was associated with any disability that the Veteran had over 48 years earlier.  In this regard, for the Board to conclude that the Veteran's death was the result of typhoid or malaria experienced during service, or is otherwise related to his period of active service, would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993). 
 
While the Board is sympathetic to the appellant's claim and indeed to her loss, her contention that the Veteran's death was related to active service is not competent.  There is no indication that she or her son possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Thus, the appellant's personal belief that the Veteran's death was related to service cannot serve to prove that his death was related to service. 

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the appellant is sincere in her belief that the Veteran's death was related to service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Accordingly, for the reasons stated above, the Board finds that as the preponderance of evidence weighs against a grant of the benefits sought, entitlement to service connection for the cause of the Veteran's death is not warranted, and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Dependency and indemnity compensation based upon service connection for the cause of the Veteran's death is denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


